IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN COLEMAN,                              §
                                            §      No. 590, 2016
         Defendant Below,                   §
         Appellant,                         §      Court Below—Superior Court
                                            §      of the State of Delaware
         v.                                 §
                                            §      Cr. ID No. 1511006774
STATE OF DELAWARE,                          §
                                            §
         Plaintiff Below,                   §
         Appellee.                          §


                              Submitted: February 14, 2018
                               Decided: April 5, 2018

Before STRINE, Chief Justice, SEITZ and TRAYNOR, Justices.

                                      ORDER

         This 5th day of April 2018, after careful consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

                The Superior Court’s order granting the State’s Motion to Reopen

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its well-reasoned Memorandum Opinion and Order1 dated June 3, 2016.

                Coleman’s conscious decision not to object to the admission of a record

that the prosecutor described as “a certified copy of the defendant’s criminal




1
    State v. Coleman, ID No. 1511006774, 2016 WL 3365785 (Del. Supr. Ct. June 3, 2016).
conviction”2 undercut his later argument—after the State had released its witnesses

and rested its case—that the State’s proof did not sufficiently link him to the

conviction record because, after all, it might have related to another “Kevin

Coleman.” We note that this stratagem did nothing more than delay Coleman’s

eventual conviction, at an obvious cost to all involved. Under these circumstances,

the trial judge’s decision, out of an understandable abundance of caution, to allow

the State to reopen its case so that it could button down the proof of Coleman’s 2011

conviction was a sound exercise of her discretion.

               Coleman also argues that his detention leading to the discovery of

incriminating evidence was pretextual and that, the Superior Court abused its

discretion when it denied his motion to suppress. But Coleman did not make this

claim in the Superior Court. In addition, Coleman’s conclusory statement that




2
  When the State moved the court to admit the record, Coleman advised the court that he didn’t
“have a basis to prevent a self-authenticated under the rules of evidence.” To the extent that he
meant to say that there is no basis for objecting to the admissibility of a document that is self-
authenticating under D.R.E. 902, Coleman was mistaken. Many an authentic document has been
excluded from evidence on the grounds of relevance (D.R.E. 401, 402), unfair prejudice,
confusion, waste of time (D.R.E. 403) and the like. Indeed, the Official Comment to D.R.E. 901
makes clear that “[t]he mere authentication of evidence does not necessarily mean the evidence is
admissible under other rules.” If Coleman had reason to believe that the record proffered by the
State was not what the State represented it to be—“a certified copy of [Coleman’s] criminal
conviction”—he could have (and should have) objected to its admission on relevance or prejudice
grounds. Moreover, to the extent that defense counsel’s puzzling remark about self-authentication
conceded the record’s authenticity under the Delaware Rules of Evidence, his eventual argument
that the record did not provide adequate proof of Coleman’s prior conviction makes no sense. A
record is authentic if “[i]t is what its proponent claims,” D.R.E. 901(a), and, here, the prosecutor
claimed that the proffered record was a record of the defendant’s, i.e., Coleman’s prior conviction.
                                                 2
“[p]retextual stops violate the Delaware Constitution,”3 relying exclusively on State

v. Heath,4 is insufficient to raise a claim of constitutional magnitude.5 Therefore,

this argument has been waived.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                            BY THE COURT:



                                            /s/ Gary F. Traynor
                                            Justice




3
  Appellant’s Opening Br. 27.
4
  929 A.2d 390 (Del. Super. 2006). In Turner v. State, 25 A.3d 774, 777 (Del. 2011), we noted
that the Superior Court’s holding in Heath that the Delaware Constitution prohibits “purely”
pretextual stops was not appealed and has not been followed in any other Superior Court decision.
We also made clear that exclusive reliance on Heath is an insufficient basis for a constitutional
claim of the type Coleman is attempting to make in this case.
5
  Turner, 25 A.3d at 777 (quoting Ortiz v. State, 869 A.2d 285, 291 n.4 (Del. 2005)).
                                               3